Citation Nr: 9906093	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  97-06 732A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUES

1.  Entitlement to an effective date prior to January 20, 
1994 for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating greater than 50 percent for the 
service-connected PTSD.



WITNESSES AT HEARINGS ON APPEAL

The veteran and his doctor







ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from August 1970 to 
May 1973 and February 1975 to January 1976.  

In March 1978, the RO denied the veteran's original claim of 
service connection for psychiatric disability.  He was 
notified of this action, but did enter a timely appeal.  

In February and March 1995, the RO determined that no new and 
material evidence had been submitted to reopen the veteran's 
claim.  The veteran subsequently timely filed a Notice of 
Disagreement and Substantive Appeal.  

In July 1996, following an April 1996 hearing at the RO, the 
Hearing Officer granted service connection for PTSD with a 30 
percent rating assigned, effective on January 20, 1994.

In July 1997, following a March 1997 hearing at the RO, the 
Hearing Officer assigned an increased rating of 50 percent 
for service-connected PTSD, effective on January 20, 1994.

(The issue of entitlement to a rating greater than 50 percent 
for the service-connected PTSD is the subject of the Remand 
portion of this document.)





FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  An effective date earlier that January 20, 1994, the date 
of the veteran's request to reopen his claim of service 
connection is not assignable.  



CONCLUSION OF LAW

The claim for an earlier effective date prior to January 20, 
1994 for the grant of service connection for PTSD, must be 
denied by operation of law.  38 U.S.C.A. §§ 5107, 5110, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§  3.156(c), 3.400(b), 
3.400(q) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Historical

On August 29, 1977, the veteran filed a claim of service 
connection for a nervous disorder.

In March 1978, the RO denied the veteran's claim of service 
connection for psychiatric disability.  He was notified of 
this action, but did not pursue a timely appeal respect 
thereto.  

Received on January 20, 1994, was a request to reopen the 
veteran's claim of service connection for an acquired 
psychiatric disability.  

In February 1994, the veteran reported that he had been raped 
by another trainee while in basic training in service.  

In July 1994, Joseph F. Doherty, Ed.D., reported that he had 
first treated the veteran in January 1994.  Dr. Doherty 
reported that the veteran had indicated that he had been 
raped while in basic training and, since this traumatic 
event, had been seriously depressed, had become easily 
startled, had been abusive of alcohol and had had a deep 
sense of shame that had isolated him from others.  The 
veteran was diagnosed with PTSD, with the traumatic event 
reported to have been his having been raped.  

Received in March 1995 were service medical records that had 
not been previously associated with the claims folder.  The 
service medical records show that, in July 1970, the 
veteran's entrance examination reported that he was 
psychiatrically normal.  The veteran indicated that he had 
never had nervous trouble of any sort, depression or 
excessive worry or frequent trouble sleeping.  In November 
1975, he was reported to be psychiatrically normal.  The 
veteran indicated that he had had frequent trouble sleeping 
and depression or excessive worry.  He reported that he had 
not had nervous trouble of any sort.  In December 1975, a 
mental status report revealed that the veteran had no 
psychiatric disorders.  He was reported to be discharged for 
unfitness due to apathy.  

During a hearing at the RO in April 1996, the veteran 
reported that he had been raped by another trainee during 
basic training in service.  He indicated that he had not 
received any medical treatment at this time.  He reported 
that he had a psychiatric condition due to the trauma from 
the incident and indicated that he was not receiving any 
treatment at the time.  

On VA examination in May 1996, the veteran indicated that it 
caused him severe pain to even mention his sexual trauma in 
the military.  The veteran's insight into his condition was 
reported to appear to be just barely adequate and his social 
judgment had been profoundly affected in a negative manner by 
his traumatic experience.  The examiner reported that the 
fact of the matter was that the veteran had had trauma and 
his subsequent symptoms filled the diagnostic criteria for 
PTSD.  It was noted that there was no other apparent cause 
for the veteran's symptoms.  The veteran was diagnosed with 
PTSD with depressive features.  

In July 1996, the Hearing Officer granted service connection 
for PTSD with a 30 percent rating assigned, effective on 
January 20, 1994.  

During a hearing at the RO in March 1997, the veteran claimed 
that the effective date of his claim of service connection 
for PTSD should be in 1970, when he claimed that he was 
sexually assaulted while in service.  He indicated that his 
date of claim of service connection was in October 1970.  

In July 1997, the Hearing Officer granted an increased rating 
of 50 percent for service-connected PTSD, effective on 
January 20, 1994.  


II. Analysis

The Board finds that the claim for an effective date prior to 
January 20, 1994, for the award of service connection for 
PTSD, is well grounded within the meaning of 38 U.S.C.A. § 
5107 (West 1991 & Supp. 1998); that is, the claim is 
plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Board further finds that the VA has met its duty to 
assist the veteran in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.400(b)(2) 
(1998).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his duly authorized representative, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(1998).

Where new and material evidence consists of a supplemental 
report from the service department, received before or after 
the decision has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  This comprehends official service department 
records which presumably have been misplaced and have now 
been located and forwarded to the VA.  The retroactive 
evaluation of disability resulting from disease or injury 
subsequently service connected on the basis of the new 
evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly except as it may be affected by 
the filing date of the original claim.  38 C.F.R. § 3.156(c) 
(1998).

For new and material evidence, other than service department 
records, which is received within the appeal period or prior 
to appellate decision, the effective date will be as though 
the former decision had not been rendered.  38 C.F.R. 
§ 3.400(q)(1)(i) (1998).

For new and material evidence, other than service department 
records, received after final disallowance, the effective 
date will be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (1998).

For new and material evidence, consisting of service 
department records, the effective date is to agree with 
evaluation (since it is considered these records were lost or 
mislaid) or date of receipt of claim on which prior 
evaluation was made, whichever is later, subject to rules on 
original claims filed within one year after separation from 
service.  38 C.F.R. § 3.400(q)(2) (1998).

When new and material evidence consists of service medical 
records, the effective date is to agree with evaluation or 
date of receipt of claim on which the prior evaluation was 
made, whichever is later, subject to rules on original claims 
filed within one year after separation from service.  
38 C.F.R. § 3.400(q)(2) (1998).

In this case, the veteran's original claim of service 
connection for a nervous disorder was received on August 29, 
1977, or more than one year following his separation from 
service.  Where a claim of service connection is received 
more than one year following separation from service, the 
controlling regulations specifically provide that the 
effective date for service connection cannot be earlier than 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (1998).  
However, his original claim of service connection was denied 
by the RO in a rating action of March 1978.  The veteran is 
not shown to have pursued a timely appeal from that decision.  

The veteran then did not file a request to reopen his claim 
until January 20, 1994.  It was not until the July 1994 
statement received from Dr. Doherty that the veteran was 
first diagnosed as having PTSD.  

In addition, on VA examination in May 1996, the veteran was 
diagnosed with PTSD with depressive features, which was 
reported to be related to his trauma in service.  Because 
this is new and material evidence other than service 
department records and was received prior to an appellate 
decision, the effective date in this case can be no earlier 
than the date of the request to reopen the claim or January 
20, 1994.  38 C.F.R. § 3.400(q)(1)(i) (1998).  

Thus, under the applicable regulations, the claim for an 
earlier effective date for the grant of service connection 
for PTSD must be denied by operation of law.  



ORDER

The claim for an effective date earlier than January 20, 1994 
for the grant of service connection for PTSD, is denied.  



REMAND

The veteran maintains, in essence, that his service-connected 
PTSD is severe enough to warrant an evaluation in excess of 
50 percent.  

On VA examination in May 1996, the veteran indicated that it 
caused him severe pain to even mention his sexual trauma in 
the military.  The veteran's insight into his condition was 
reported to appear to be just barely adequate and his social 
judgment had been profoundly affected in a negative manner by 
his traumatic experience.  The veteran was diagnosed with 
PTSD with depressive features.  A Global Assessment of 
Functioning (GAF) score was not assigned.

The veteran's claim of entitlement to an increased rating for 
PTSD is well grounded in that it is not inherently 
implausible.  38 U.S.C.A. § 5107(a) (West 1991).  VA 
therefore has a duty to assist him in developing the facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.159 (1998); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.

The rating schedule criteria for evaluating psychiatric 
disorders changed on November 7, 1996.  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to the 
resolution of his appeal under the criteria which are most 
favorable to his claim.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  In July 1997, a decision by the RO that granted an 
increased rating of 50 percent applied the regulatory 
changes; however, the medical records upon which the RO 
relied were incomplete for rating purposes.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
PTSD since May 1996.  Thereafter, the RO 
should obtain legible copies of all 
records from any identified treatment 
source that have not already been 
obtained.  Once obtained, all records 
must be associated with the claims 
folder.

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current severity of his 
service-connected PTSD.  All indicated 
testing in this regard should be 
accomplished.  The claims folder should 
be made available to the examiner for 
review before the examination.  Based on 
his or her review of the case, it is 
requested that the examiner provide a 
full multiaxial evaluation, including a 
score on the GAF scale on Axis V with an 
explanation on the score's meaning.  In 
addition, the examiner should offer an 
opinion as to degree of social and 
industrial inadaptability caused by the 
service-connected PTSD alone.  The 
examiner should also be provided with a 
copy of the new rating criteria and asked 
to comment on severity of the service-
connected psychiatric disability in terms 
of those criteria.  

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  This should 
include applying the most favorable 
Diagnostic Code, whether it be 38 C.F.R. 
§ 4.132 including Diagnostic Code 9411 
(1996) or 38 C.F.R. § 4.130 including 
Diagnostic Code 9440 (1998).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran need take 
no action until he is informed.  

The purposes of this remand are to further develop the record 
and to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 11 -


